IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39905

STATE OF IDAHO,                                  )    2012 Unpublished Opinion No. 735
                                                 )
       Plaintiff-Respondent,                     )    Filed: November 27, 2012
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
RICHARD W. STUDEBAKER,                           )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a modified, unified sentence of six years, with a minimum period of confinement of two
years, for burglary. We affirm.
       Richard W. Studebaker pled guilty to one count of burglary. I.C. §§ 18-1401, 18-1403.
In exchange for his guilty plea, another charge was dismissed. Studebaker was sentenced to a
unified term of seven years, with a minimum period of confinement of three years. The district
court withheld judgment, suspended the sentence, and placed Studebaker on probation.
Following an admission to violating his probation, the district court revoked the withheld
judgment and Studebaker’s probation. The district court retained jurisdiction and Studebaker

                                                1
was sent to participate in the rider program at the North Idaho Correctional Institution (NICI).
After Studebaker completed evaluation at NICI, the jurisdictional review committee
recommended relinquishment of jurisdiction. The district court relinquished jurisdiction but
modified Studebaker’s sentence to a unified term of six years, with a minimum period of
confinement of two years. Studebaker filed an I.C.R. 35 motion for further reduction of his
sentence, which the district court denied.
       Studebaker appeals, claiming that the district court erred by refusing to grant probation.
He also argues that the modified sentence of six years, with a minimum period of confinement of
two years, is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Studebaker has failed
to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Studebaker also contends that the unified sentence six years, with a minimum period of
confinement of two years,, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.      Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       Studebaker argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Studebaker’s case. The record does not indicate that
the district court abused its discretion in this case. Accordingly, the sentence is affirmed.


                                                  2
       The order of the district court relinquishing jurisdiction and Studebaker’s sentence are
affirmed.




                                              3